           Case MDL No. 2997 Document 78-1 Filed 04/04/21 Page 1 of 5



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION



 In re: Baby Food Marketing, Sales Practices and
 Products Liability Lit.                              MDL No.: 2997


                                                      PROOF OF SERVICE




       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, a Notice of Appearancefor the undersigned attorney and Proof of

Service were electronically served via ECF to the counsel in the related actions listed below.

 Dated: April 4, 2021
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                60 Cutter Mill Rd Ste 409
                                                                Great Neck NY 11021-3104
                                                                Tel: (516) 268-7080
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
          Case MDL No. 2997 Document 78-1 Filed 04/04/21 Page 2 of 5



                      Plaintiffs’ Counsel in the Related Actions

Thomas A. Zimmerman, Jr.
Zimmerman Law Offices, P.C.
77 West Washington Street, Suite 1220
Chicago, IL 60602
Tel: (312) 440-0020
Fax: (312) 440-4180
Email: tom@attorneyzim.com
Attorneys for Plaintiff Edelin Altuve, et al.

Timothy J. Peter
Faruqi & Faruqi, LLP
1617 JFK Blvd., Suite 1550
Philadelphia, PA 19103
Tel: (215) 277-5770
Fax: (215) 277-5771
tpeter@faruqilaw.com
Attorney for Plaintiffs Katesha Smith and Miranda Fogle

Max Ephraim Rodriguez
Pollock Cohen LLP
60 Broad St, Fl 24
New York, NY 10004
Tel: (646) 290-7509
Email: max@pollockcohen.com
Attorney for Michelle Walls, N. W. a minor child, and all others similarly situated

Gary S. Graifman
Kantrowitz, Goldhamer & Graifman, PC
135 Chestnut Ridge Road, Suite 200
Montvale, NJ 07645
Tel: (201) 391-7000
Fax: (201) 307-1086
Email: ggraifman@kgglaw.com
Attorneys for Plaintiff Sarah Brown, et al.

Gary S. Graifman
Kantrowitz, Goldhamer & Graifman, P.C.
747 Chestnut Ridge Road, Suite 200
Chestnut Ridge, NY 10977
Tel: (845) 356-2570
Fax: (845) 356-4335
Email: ggraifman@kgglaw.com
Attorneys for Plaintiff Shanely Zorrilla and all others similarly situated

                                                5
             Case MDL No. 2997 Document 78-1 Filed 04/04/21 Page 3 of 5



Jason P. Sultzer
The Sultzer Law Group PC
85 Civic Center Plaza, Suite 200
Poughkeepsie, NY 12601
Tel: (845) 483-7100
Fax: (888) 749-7747
Email: sultzerj@thesultzerlawgroup.com
Attorneys for Plaintiff Charles Robbins and all others similarly situated

Carl V. Malmstrom
Wolf Haldenstein Adler Freeman & Herz LLP
111 W. Jackson Blvd., Suite 1700
Chicago, IL 60604
Tel: (312) 984-0000
Fax: (212) 686-0114
Email: malmstrom@whafh.com
Attorneys for Plaintiffs Sally Bredberg, Rebecca Bromberg, and all others similarly situated

Rebecca A. Peterson
Lockridge Grindal Nauen PLLP
100 Washington Ave. S., Ste 2200
Minneapolis, MN 55401
Tel: (612) 339-6900
Fax: (612) 339-0981
Email: rapeterson@locklaw.com
Attorneys for Plaintiff Laura Peek and all others similarly situated

Annick Persinger
Tycko & Zavareei LLP
1970 Broadway, Suite 1070
Oakland, CA 94612
Tel: (510) 254-6806
Fax: (202) 973-0950
Email: apersinger@tzlegal.com
Attorneys for Plaintiff Mattia Doyle and all others similarly situated

Lori Gwen Feldman
George Gesten McDonald PLLC
102 Half Moon Bay Drive
Croton Hudson, NY 10520
Tel: (917) 983-9321
Fax: (888) 421-4173
Email: lfeldman@4-justice.com
Attorneys for Plaintiff Robyn Moore, et al.
                                                  5
            Case MDL No. 2997 Document 78-1 Filed 04/04/21 Page 4 of 5



Ruth Anne French-Hodson
Sharp Law, LLP
5301 West 75th Street
Prairie Village, KS 66208
Tel: (913) 901-0505
Fax: (913) 901-0419
Email: rafrenchhodson@midwest-law.com
Attorneys for Plaintiff Riley Bucci, et al.

Charles E. Schaffer Levin
Fishbein Law Firm
510 Walnut Street, Suite 500
Philadelphia, PA 19106
Tel: (215) 592-1500
Fax: (215) 592-4663
Email: cschaffer@lfsblaw.com
Attorneys for Plaintiff Gwyndaline Quarles, et al.

R. Brent Wisner Pedram Esfandiary
Baum Hedlund Aristei & Goldman
10940 Wilshire Blvd. 17th Floor
Los Angeles, CA 90024
Tel: (310) 207-3233
Fax: (310) 820-7444
Email: rbwisner@baumhedlundlaw.com
Email: pesfandiarv@baumhedlundlaw.com
Attorneys for Plaintiffs AG, HG, XG

Matthew Ross Mendelsohn
Mazie Slater Katz & Freeman LLC
103 Eisenhower Parkway
Roseland, NJ 07068
Tel: (973) 228-9898
Fax: (973) 228-0303
Email: mrm@mazieslater.com
Attorneys for Plaintiff Muslin Pierre-Louis




                                                     5
            Case MDL No. 2997 Document 78-1 Filed 04/04/21 Page 5 of 5




Defense Counsel in the Related Actions
Dean N. Panos
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
Tel: (312) 923-2765
Fax: (312) 527-0484
Email: dpanos@jenner.com
Attorneys for Defendant Hain Celestial Group


Bryan A. Merryman
White & Case LLP
555 South Flower Street, Suite 2700
Los Angeles, CA 90071-2433
Tel: (213) 620-7802
Fax: (213) 452-2329
Email: bmerryman@whitecase.com
Attorneys for Defendant Gerber Products Company

Angela C. Agrusa
DLA Piper LLP
2000 Avenue of the Stars, Suite 400 North Tower
Los Angeles, CA 90067 Tel: (310) 595-3000
Fax: (310) 595-3300
Email: angela.agrusa@us.dlapiper.com
Attorneys for Defendant Nurture, Inc.

Livia M. Kiser
King & Spalding LLP
110 N Wacker Drive, Suite 3800
Chicago, IL 60606
Tel: 312-764-6911
Email: lkiser@kslaw.com
Attorneys for Beech-Nut Nutrition Company




                                               6
